Case 1:19-cr-00140-RBJ Document 31 Filed 08/22/19 USDC Colorado Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

 

 

 

 

 

 

Criminal Action No. 1:19-cr-00140-RBJ )
) JUDGE ASSIGNED: R. Brooke Jackson
UNITED STATES OF AMERICA, )
) ESTIMATED TRIAL
Plaintiff, ) TIME: 5 DAYS OR LESS
)
v. ) NUMBER OF
) DEFENDANTS: 2
2. RYAN MEDHURST, )
) DOCUMENT DISCLOSURE EXTENSIVE
Defendant. ) Yes @No
) (Please select one)
DISCOVERY CONFERENCE
MEMORANDUM AND ORDER
INTRODUCTION

Rule 16, Federal Rules of Criminal Procedure, is entitled Discovery and Inspection and
provides for discovery by both defendant and the government. D.C.COLO.LCrR 17.1.1 requires
a discovery hearing to be held by a magistrate judge.

A defendant may discover certain material as a matter of right without any obligation to
permit discovery by the government. However, if a defendant requests certain materials by
discovery, namely, documents and tangible objects, as well as reports of examinations and tests,
then the defendant is obligated to permit similar discovery by the government.

In addition to discovery we will take up the matter of notice, as required by Rules 12.1
and 12.2, Fed.R.Crim.P., if the defense of alibi or mental capacity is contemplated. Further, a

date will be set for the filing of all motions.

Revised September 12, 2018 Page 1
Case 1:19-cr-00140-RBJ Document 31 Filed 08/22/19 USDC Colorado Page 2 of 11

At the conclusion of this hearing the report will be signed by defendant and/or his

counsel, and government counsel, as well as the magistrate judge. The discovery hearing

proceedings will be recorded.

I. DEFENDANT'S REQUEST FOR DISCOVERY AND NOTICE

(A) Request for Rule 16 Material

1.

The defendant requests disclosure of the substance of any relevant oral statements
made by the defendant, before or after arrest, in response to interrogation by any
person the defendant knew to be a government agent if the government intends to
use that statement at trial. Rule 16(a)(1)(A). The government states that it will
disclose to the defendant and make available for inspection, copying, or
photographing such statements in accordance with Rule 16(a)(1)(A).

The defendant requests disclosure of any relevant written or recorded statement
made by the defendant within the government’s possession, custody, or control,
which the attorney for the government knows — or through due diligence could
know — that the statement exists; the portion of any written record containing the
substance of any relevant oral statement made before or after arrest if the
defendant made the statement in response to interrogation by any person the
defendant knew to be a government agent. Rule 16(a)(1)(B)(i) and (ii).

The defendant requests disclosure of any recorded testimony of the defendant
before a grand jury which relates to the offense charged pursuant to Rule
16(a)(1)(B)(iii). The government states it will permit the defendant to inspect and

copy such statements.

Revised September 12, 2018 Page 2
Case 1:19-cr-00140-RBJ Document 31 Filed 08/22/19 USDC Colorado Page 3 of 11

 

4. If government counsel knows of such statements he will so indicate by initialing
here.
5. The defendant requests, if the defendant is an organization, the government’s

disclosure to the defendant of any statement described in Rule 16(a)(1)(A) and
(B), if the government contends that the person making the statement; (i) was
legally able to bind the defendant regarding the subject of the statement because
of that person’s position as the defendant’s director, officer, employee, or agent;
or (ii) was personally involved in the alleged conduct constituting the offense and
was legally able to bind the defendant regarding that conduct because of that
person’s position as the defendant’s director, officer, employee or agent. Rule
16(a)(1)(C).

6. The defendant requests a copy of his prior criminal record. The government states
it will furnish to the defendant a copy of his prior criminal record, if any, in
accordance with Rule 16(a)(1)(D).

7. The defendant, understanding his burden of reciprocal discovery as set forth in
Rule 16(b)(1)(A), (requests) (does not request) disclosure of books, papers,
documents, data, photographs, tangible objects, buildings or places, and copies or
portions thereof, which are within the possession, custody, or control of the
government, and which are material to the preparation of his defense, or are
intended for use by the government as evidence in chief at the trial, or were

obtained from or belong to the defendant.

Revised September 12, 2018 Page 3
Case 1:19-cr-00140-RBJ Document 31 Filed 08/22/19 USDC Colorado Page 4 of 11

10.

The defendant, understanding his burden of reciprocal discovery as set forth in
Rule 16(b)(1)(B), (requests) (does not request) disclosure of any results or reports
of physical or mental examinations, and of scientific tests or experiments, or
copies thereof, which are within the possession, custody, or control of the
government, the existence of which is known, or by the exercise of due diligence
may become known, to the attorney for the government, and which are material to
the preparation of the defense or are intended for use by the government as
evidence in chief at the trial.

The defendant, understanding his burden of reciprocal discovery as set forth in
Rule 16(b)(1)(C), (requests) (does not request) disclosure of a written summary of
testimony the government intends to use under Rule 702, 703, or 705 of the
Federal Rules of Evidence, relating to expert testimony and opinions of experts,
during its case in chief at trial, as set forth in Rule 16(a)(1)(G).

The government acknowledges its continuing duty to disclose under Rule 16(c).

(B) Request for Exculpatory Evidence

The defendant requests disclosure of evidence favorable to the defendant on the issue of

guilt and/or sentencing. The government states it will disclose material evidence which is

favorable to the defendant as required by Brady v. Maryland, 373 U.S. 83 (1963); Giglio v.

United States, 405 U.S. 150 (1972); and United States v. Bagley, 473 U.S. 667 (1985). The

government acknowledges its continuing duty to make these disclosures. This request does not

foreclose the defendant from filing a more specific motion requesting exculpatory evidence.

Revised September 12, 2018 Page 4
Case 1:19-cr-00140-RBJ Document 31 Filed 08/22/19 USDC Colorado Page 5 of 11

(C) Request for Evidence of Other Crimes, Wrongs, or Acts
The defendant requests notice of other crimes, wrongs or acts under Rule 404(b) of the
Federal Rules of Evidence. The government states that if it intends to introduce such evidence at
trial it will provide written notice to the defendant no later than 21 days before trial unless, for
good cause shown, the court permits less notice in accordance with Rule 404(b).
(D) Request for Disclosure of the Identity of Confidential Informants
1. The government states there 4vas} (was not) a confidential informant who was a
participant in or a witness to the crime charged and that the informant (may) (will)
(will not) be called as a witness at trial. The government further states it (has
supplied) (will claim privilege of non-disclosure of) the identity ofthe 4y J A
confidential informant. Roviaro v. United States, 353 U.S. 53 (1957).
(E) The Government States There Have Been in this Case:
(Circle those which are applicable)

& Telephone tape recordings;

2. Electronic surveillance of the defendant or his premises;
3. Leads obtained by electronic surveillance of defendant's person or premises; and
4. Photographic surveillance.
The government(mayewitty Cwitt Trot) permit discovery of the foregoing items.
II. GOVERNMENT'S REQUEST FOR DISCLOSURE AND NOTICE

(A) Request for Rule 16 Material
1. The government requests disclosure of books, papers, documents, data,

photographs, tangible objects, or copies or portions thereof, which are within the

Revised September 12, 2018 Page 5
Case 1:19-cr-00140-RBJ Document 31 Filed 08/22/19 USDC Colorado Page 6 of 11

4.

possession, custody or control of the defendant and which the defendant intends
to introduce as evidence in chief at the trial. If the defendant made a similar
request under Rule 16(a)(1)(E), the defendant states that upon compliance by the
government with the defendant's request he will permit the government to inspect
and copy or photograph such items in accordance with Rule 16(b)(1)(A).

The government requests disclosure of any results or reports of physical or mental
examinations and of scientific tests or experiments made in connection with this
case, or copies thereof, within the possession or control of the defendant as
described in Rule 16(b)(1)(B). If the defendant made a similar request under Rule
16(a)(1)(F), the defendant states that upon compliance by the government with the
defendant's request he will permit the government to inspect and copy or
photograph such items in accordance with Rule 16(b)(1)(B).

The government requests disclosure of a written summary of testimony the
defendant intends to use under Rules 702, 703 and 705, F.R.E. as evidence at trial.
If the defendant made a similar request under Rule 16(a)(1)(G), the defendant
states that upon compliance by the government with the defendant's request he
will disclose such summaries in accordance with Rule 16(b)(1)(C).

The defendant acknowledges his continuing duty to disclose under Rule 16(c).

(B) Request for Notice of Alibi

1.

The government hereby requests notice of the defendant's intent to rely on an alibi
defense pursuant to Rule 12.1(a) of the Federal Rules of Criminal Procedure. The

parties agree that the indictment/information and the discovery provided by the

Revised September 12, 2018 Page 6
Case 1:19-cr-00140-RBJ Document 31 Filed 08/22/19 USDC Colorado Page 7 of 11

3.

government give the defendant sufficient notice of the time, date, and place at
which the alleged offense was committed and triggers the defendant's obligation
under Rule 12(a) to serve upon the attorney for the government a written notice of
alibi within 20 days from the date of this request, or at such different time as the
court may direct. Should the defendant require additional information concerning
the time, date, or place at which the alleged offense was committed, it is the
defendant's obligation to file a request for additional information in the time
provided for filing motions.

The government states that if the defendant files a notice of intent to rely upon
alibi, the attorney for the government shall serve upon the defendant or the
defendant's attorney a written notice stating the names and addresses of the
witnesses upon whom the government intends to rely to establish the defendant's
presence at the scene of the alleged offense and any other witnesses to be relied
on to rebut the testimony of any of the defendant's alibi witnesses. The
government's written notice shall be filed within 10 days of its receipt of the
defendant's Rule 12.1(a) notice, but in no event less than 10 days before trial,
unless the court otherwise directs.

The parties acknowledge their continuing duty to disclose under Rule 12.1(c).

(C) Request for Notice of Insanity Defense and Expert Testimony Regarding Defendant's
Mental Condition

The government hereby requests notice of the defendant's intent to rely on a defense

based on insanity or to introduce expert testimony relating to mental condition. If the

defendant intends to rely on the defense of insanity or introduce expert testimony relating

Revised September 12, 2018 Page 7
Case 1:19-cr-00140-RBJ Document 31 Filed 08/22/19 USDC Colorado Page 8 of 11

(A)
(B)

(C)

to mental disease or defect or any other mental condition bearing on the issue of guilt, he
agrees to file a written notice and disclosure of the same within 20 days from the date of

this request, or at such different time as the court may direct.

 

There is good fair) (poor) chance of a Rule 11 disposition of this case.

The parties understand that the court must be given notice of any proposed disposition no
less than 10 days before the scheduled trial date. Unless otherwise ordered, notice of
disposition shall be filed no later than 14 days before the date set forth for trial.
(D.C.COLO LCrR 11.1A)

The defendant will receive a jury trial in accordance with F.R.Crim.P. 23(a). Waiver of

jury can only be accomplished by filing a motion with the trial court.

Revised September 12, 2018 Page 8
Case 1:19-cr-00140-RBJ Document 31 Filed 08/22/19 USDC Colorado Page 9 of 11

IV. SPEEDY TRIAL

(A) The speedy trial time limits of 18 U.S.C. § 3161 are as follows:
30 days g|a/2or4
70 days jo[r1/2or9

 

 

 

 

 

90 days N | 4
P i [ce nm ty \nw-
Date Signed Ryan Medhurst / Defendant
Date Signed Erik G. Fischer / Attorney for Defendant

Attorney for Defendant will use the following for viewing discovery received from the

 

 

Government:
PC/Windows
—— Mac/OS
ot/2z/2014 AMS,
Date Signed Greg! Holloway / Apsistant United States Attorney

Revised September 12, 2018 Page 9
Case 1:19-cr-00140-RBJ Document 31 Filed 08/22/19 USDC Colorado Page 10 of 11

V. DISCOVERY ORDER

(A) Effect of Report

The responses by the parties set forth in this Report shall have the effect of a binding
discovery order. All requests for discovery will be considered continuing requests, and any
discoverable information and/or material coming into the possession or knowledge of either
party prior to or during the trial shall be made available to the opposing party promptly,
consistent with the law and on an ongoing basis.
(B) USS. Probation Office

Unless otherwise specified in this Discovery Order, at the time of the detention hearing or

olf

by 8 [ 2, [date], the U.S. Probation Office will disclose any criminal history

information compiled on the defendant to both parties.
(C) Disclosure by the Government

Unless otherwise specified in this Discovery Order, the government on or before
August 22, 2019, shall disclose those materials that are on that date within the possession of the
attorney for the government and are subject to disclosure under the provisions of Rule 16. If
additional material subject to the disclosure obligations of Rule 16 come into the possession of
the attorney for the government, the attorney for the government shall promptly disclose the
material to the defendant. The attorney for the government shall exercise due diligence as

expressly required by provisions of Rule 16 to fulfill his or her discovery obligations under the

provisions of Rule 16.

Revised September 12, 2018 Page 10
Case 1:19-cr-00140-RBJ Document 31 Filed 08/22/19 USDC Colorado Page 11 of 11

Written summaries of any testimony that the government intends to use under Rules 702,
703, or 705, Fed. R.Crim P. 16(a)(1)(G) shall be provided on such schedule as the District Court
shall determine upon motion by either party.
(D) Disclosure by the Defendant
Unless otherwise specified in this Discovery Hearing Report, the defendant shall disclose its

Rule16 discovery material to counsel for the government on or before $ ey é. ! 9, 2014

Written summaries of any testimony that the defendant intends to use under Rules 702, 703, or

705, Fed.R.Crim P. 16(b)(1)(C) shall be provided on such schedule as the District Court shall

determine upon motion by either party.

(E) — Any motion alleging a failure to comply with the time limits set forth in this report and
order must be filed promptly.

(F) Any pretrial motions shall be filed on or before

IT IS SO ORDERED.

 

 

BY THE COURT

U.S. Magistrate Judge U
é)rz [019

Date

Revised September 12, 2018 Page 11
